NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 10/14/2021.  In applicant’s amendments claims 1-2, 6-7, 9, 11-14, 17-18, and 21 were amended.
Claims 1-21 are currently pending and considered below.
Response to Amendment
The objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(b) and 35 U.S.C. § 101 have been obviated in view of applicant’s amendments and arguments filed 10/14/2021.
Claims 1-21, as filed on 10/14/2021, and as amended in accordance with the examiner's amendment, see below, are allowable.
EXAMINER' S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Richard Piercy (Registration Number 75307) on 11/04/2021.
The application has been amended as follows:
Claim 10, lines 1-2: changed “a patient lip” to --- said patients lips---.
Claim 12, line 2: changed “an at least one portion of a lip” to ---said at least one lip portion---.
Claim 14, line 2: 
Claim 20, line 2: changed “a patient” to ---said patient---.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the closest prior art US 6406405 B1 (Chu) fails to teach or render obvious the facial exercise apparatus in combination with all of the elements and structural and functional relationships as claimed and further including the at least one flexor arm and said at least one flexor head detachably connected and the mouthpiece stabilizer having a left and right side and biting down on said left and right side
The prior art of record teaches the flexor arm and head as an integral piece which are not considered equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the mouthpiece to have a left and right side that the user bites down on said left and right side without changing the intended use of the device and substantially modifying the structure.
Regarding Independent Claim 11, the closest prior art US 6406405 B1 (Chu) fails to teach or render obvious the method of strengthening facial muscles in combination with all of the elements and structural and functional relationships as claimed and further including one flexor arm capable of being detachably connected to said flexor head and the mouthpiece stabilizer having a left and right side.
The prior art of record teaches the flexor arm and head as an integral piece which are not considered equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the mouthpiece to 
Regarding Independent Claim 21, the closest prior art US 6406405 B1 (Chu) fails to teach or render obvious the facial exercise apparatus in combination with all of the elements and structural and functional relationships as claimed and further including aid flexor head capable of detachably receiving said at least one flexor arm on an at least one location along said cylindrical portion of said at least one flexor head
The prior art of record teaches the flexor arm and head as an integral piece which are not considered equivalent to applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784